  Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 1 of 81

                                                                                                     66


        3.- THE EXCEPTION FOR LACK OF JURISDICTION.- That which consists of the
fact that the Mexican Courts do not have jurisdiction to resolve the dispute brought forth by the
complainants, since just as the filing party states and acknowledges throughout its complaint, the
alleged acts generating the nonexistent and otherwise undemonstrated alleged “damages” on
which they intend to base the exercise of the inadmissible class action suits filed by said party,
these being the spillage of crude oil deriving from the incident that took place on the Deepwater
Horizon Platform and the actions taken to contain it and to carry out the respective cleaning, took
place outside of the Mexican territory and, therefore, in all cases it is considered that both these,
and any of the consequences they entail, will be in all cases subject to the territorial competence
and jurisdiction of another sovereign State, the United States of America, which, in the opinion of
my client, suffices in turn to confirm the full inadmissibility of the unfounded claim that is now
being challenged, since, to the contrary, not only would it be invading the sphere of territorial
sovereignty of the other State, but it would furthermore be violating international principles related
to the spatial scope of application of the Mexican laws for which the infraction is being charged
by the complainants, unjustifiably and improperly, within the initial libel that is being challenged
with this motion.


        Along this line, it must be noted that article 12 of the Federal Civil Code in force establishes
that:


                “Article 12.- The Mexican laws govern all persons in the Republic,
                as well as the acts and events that take place in its territory or
                jurisdiction and those that are subject to said laws, except when
                these foresee the application of a foreign law and, furthermore,
                excepting the provisions of the treaties and conventions to which
                Mexico is a party.”

                [Emphasis added]



        Which, a contrario sensu, implies, clear as day, that the Mexican laws do not govern
persons that are not within the territory of the Republic, nor do they govern the acts or events that
take place outside its territory or jurisdiction, and they       [illegible seal:]
                                                                      [emblem:] UNITED MEXICAN STATES
                                                                       EIGHTH DISTRICT CIVIL COURT IN
                                                                                   MEXICO CITY
 Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 2 of 8167
may not be considered applicable to persons who have not submitted to said laws, as in this case,
since it is clear that neither the operations of the Deepwater Horizon Platform nor the activities
in exploration, exploitation, or extraction of hydrocarbons from the Macondo Well were subject
to the jurisdiction, or competence, or territorial scope of the Mexican authorities and/or laws.


        Without prejudice to the foregoing, one must in turn remember what is established in article
24, section IV, of the Federal Code of Civil Procedures, the relative portion of which I allow myself
to transcribe below:


                “ARTICLE 24.- By reason of territory, the court with jurisdiction
                is:

                […]

                IV.- That of the domicile of the defendant, when dealing with suits
                involving real property or personal, class action or civil status suits;

                […]”

                [Emphasis added]

        As is deduced from the transcription of the aforementioned article, the court with
jurisdiction to hear class action suits will be the one where the defendant has its domicile; for the
case concerning us, my client is a foreign legal entity that has its domicile and headquarters for
both its business and its operations in the United States of America, a aspect that in practice cannot
in any way be dismissed by the fact that, for the simple purpose of not being in a state of lack of
defense, it has distinctly indicated procedural domicile where it intended to have its summons sent
for the present trial, which has been attended by a simple matter of consideration and respect for
this legal body, but without it being able to go unnoticed that both the jurisdiction of the Court
and strict adherence to applicable substantive laws, as well as with regard to due compliance with
norms and principles of due process, constitute background matters which are absolutely
essential, and should therefore be analyzed and weighted, even ex officio, by the judicial bodies at
any given stage of the procedure, as they are not remediable matters, nor can they be co-validated
in any way; therefore, in this situation without conceding that it could be determined that my client
might be considered as a defendant in this trial, it would be no excuse to stop considering both the
lack of jurisdiction and competence of the Mexican courts, added to the fact that the Legal Action
of the present trial is not exclusively reserved for national courts, i.e., the Legal Action of the
                                                               [seal:]
present trial                                                      [emblem:] UNITED MEXICAN STATES
                                                                    EIGHTH DISTRICT CIVIL COURT IN
                                                                              MEXICO CITY
  Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 3 of 81

                                                                                                 68


does not fall within any of the situations contained in article 568 of the Federal Code of Civil
Procedures.


       The above is verified with the evidence from the trial, added to each and every document
enclosed with the present motion, which have been appropriately listed in the Recitals chapter of
the present document, specifically with the Convention signed with the Government of the United
Mexican States in the month of February of this year, 2018, from which it is deduced that the latter
recognized, among other things, that at that point there was no evidence that the multi-cited oil
spill had in any way affected the Mexican seas, coasts, territory, fisheries, environment, or
economy.




                                                             [seal:]
                                                                 [emblem:] UNITED MEXICAN STATES
                                                                  EIGHTH DISTRICT CIVIL COURT IN
                                                                            MEXICO CITY
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 4 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 5 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 6 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 7 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 8 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 9 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 10 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 11 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 12 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 13 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 14 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 15 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 16 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 17 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 18 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 19 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 20 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 21 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 22 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 23 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 24 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 25 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 26 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 27 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 28 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 29 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 30 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 31 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 32 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 33 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 34 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 35 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 36 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 37 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 38 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 39 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 40 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 41 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 42 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 43 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 44 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 45 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 46 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 47 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 48 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 49 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 50 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 51 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 52 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 53 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 54 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 55 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 56 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 57 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 58 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 59 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 60 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 61 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 62 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 63 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 64 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 65 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 66 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 67 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 68 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 69 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 70 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 71 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 72 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 73 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 74 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 75 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 76 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 77 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 78 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 79 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 80 of 81
Case 2:10-md-02179-CJB-DPC Document 25515-1 Filed 04/01/19 Page 81 of 81
